Citation Nr: 0925430	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of nasal 
surgery.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2000 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the claim for service 
connection.  The Veteran requested a hearing before the 
Board.  The requested hearing was conducted in March 2009 by 
the undersigned Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

In March 2009, the Veteran submitted evidence pertaining to 
his posttraumatic stress disorder (PTSD) and requested his 
PTSD claim to be reopened.  That issue is REFERRED to the RO 
for appropriate action.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of nasal surgery.  The Veteran asserts he 
experienced trouble breathing before entering active service 
and that a surgery completed during active duty aggravated 
his nasal problems and increased the severity of his 
symptoms.

The Veteran testified during his March 2009 hearing that as a 
result of the surgery completed during service he has greater 
difficulty breathing through his nose, he no longer has a 
sense of smell, his ears feel clogged, and he experiences 
sinus pressure and headaches, difficulty speaking, and doing 
other activities with his mouth that require breathing 
through the nose, including eating.  

Service treatment records indicate the Veteran underwent a 
septoplasty with turbinate reduction in August 2004.  The 
Veteran was afforded a general VA examination in June 2005.  
During the examination, the Veteran indicated that he has 
experienced sinus problems throughout his life and that after 
the surgery, he had no sense of smell, and his hearing was 
diminished due to the persistent pressure in his ears.  The 
examiner diagnosed the Veteran with chronic rhinitis and 
opined that chronic rhinitis was a problem prior to the 
Veteran's entry into service and was as likely as not 
aggravated to some extent during his military service, as 
would be expected under the conditions of chronic noxious 
dust and smoke while he was in Iraq.  The examiner did not 
give an opinion regarding whether the surgery received during 
service aggravated the Veteran's nasal problems.

The Veteran was then afforded a VA examination specifically 
for his nose in June 2005.  The examiner stated the Veteran 
received surgery during service but the surgery did not 
result in any significant improvements.  The examiner also 
stated that the Veteran's complaints did not increase and his 
airway problems did not change after surgery.  It was noted 
by the examiner that he did not review the records from the 
Veteran's surgery.  The examiner opined that the condition 
the Veteran has now was present throughout his younger years 
and although he had surgery during the Army, it did not 
diminish his airway and the Veteran has not had any 
significant new symptoms that he did not have before.

The Board finds the examinations to be inadequate.  The 
examiner from the general examination in June 2005 did not 
opine whether the nasal surgery aggravated the Veteran's 
nasal problems.  Also, the examiner for the VA examination 
given specifically for the Veteran's nose noted that he did 
not review the Veteran's surgery records and stated that the 
Veteran has not had any significant new symptoms that he did 
not have before.  The Veteran has testified that as a result 
of the surgery, he has little to no sense of smell and has 
increased difficulty breathing through his nose and 
performing various activities.

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court 
found that a medical opinion was inadequate when it did not 
address all aspects of a claim.  Here, one medical examiner 
did not address whether the Veteran's surgery aggravated his 
nasal problems, and the other medical examiner did not 
medical examiner did not take into consideration all of the 
Veteran's symptoms.  A remand is necessary to afford the 
Veteran a new VA examination and a thorough opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all updated VA records.

2.  Afford the Veteran a VA examination 
for residuals of nasal surgery.  The 
examiner is requested to ask the 
Veteran to indicate what symptoms he 
currently experiences that he did not 
experience before the nasal surgery.  
The examiner should review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), that the 
Veteran's nasal disability was 
aggravated by the surgery in active 
service or increased in severity during 
active service as a result of the 
surgery.  If there was an increase in 
severity, the examiner should opine as 
to whether the increase in severity was 
due to the natural progression of the 
disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to 
the Veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2008).

